                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                              Civ. No. 5:18-cv-00559-FL

 KIM MARIE CANFIELD,                            )
                                                )
                Plaintiff,                      )
                                                )
        v.                                      )
                                                        ORDER
                                                )
 NANCY A. BERRYHILL,                            )
 Acting Commissioner of Social Security,        )
                                                )
                Defendant.                      )

       This matter is before the Court on Plaintiff’s Motion for Judgment on the Pleadings and

Defendant’s Motion for Remand to the Commissioner. Plaintiff, through counsel, consents to

Defendant’s Motion for Remand to the Commissioner.

       For good cause shown, the Court hereby reverses the Commissioner’s decision under

sentence four of 42 U.S.C. § 405(g) and remands the case to the Commissioner for further

proceedings. See Shalala v. Schaefer, 509 U.S. 292 (1993); Melkonyan v. Sullivan, 501 U.S. 89

(1991). On remand, the agency will direct an administrative law judge (ALJ) to reassess the

medical opinions of record and assign them weight in accordance with the regulatory factors and

the evidence of record. In addition, the ALJ will re-evaluate the claimant’s residual functional

capacity, including the impact of her symptoms.

       The Clerk of the Court is directed to enter a separate judgment pursuant to Rule 58 of the

Federal Rules of Civil Procedure.
                        30th day of May, 2019.
       SO ORDERED this _____



                                             ________________________
                                             LOUISE W. FLANAGAN
                                             United States District Judge
                                                 1
